Citation Nr: 1623542	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-44 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED).

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel

INTRODUCTION

The Veteran served on active military duty from October 1968 to May 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) from September 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Veteran subsequently relocated and jurisdiction of his claims folder was transferred to the RO in St. Petersburg, Florida, which forwarded his appeal to the Board.

In November 2011 and August 2014, the Board remanded the claims currently on appeal, in addition to service connection for urinary incontinence, for additional development. 

In November 2014, the RO granted service connection for urinary incontinence and assigned a 30 percent rating.  Since this rating action results in a complete grant of the benefit sought (i.e. compensation pursuant to a grant of service connection), this issue is no longer on appeal.


FINDINGS OF FACT

1.  The Veteran's current prostate disorder did not have its clinical onset in service and is not otherwise related to active duty.

2.  The Veteran's erectile dysfunction is not manifested by penile deformity.

3.  Throughout the pendency of the claim for a TDIU, the Veteran has been in receipt of special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) (West 2014). 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a prostate disability are not met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria establishing an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7520-22 (2015).

3.  The claim for entitlement to TDIU is moot.  38 U.S.C.A. §§ 1114, 1155, 7105 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

VA provided adequate notification about the information and evidence necessary to substantiate the claims in April 2009 and December 2009 letters.  Specifically, the letters advised the Veteran of the evidentiary requirements for direct and secondary service connection and entitlement to a TDIU.  The letters also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  Regarding ED, once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required for downstream issues, such permanency of the initial rating.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  For these reasons, the duty to notify is satisfied.  

VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA medical records, and private medical records.  The Veteran was provided an appropriate medical examination in October 2012 and addendum medical opinions for these claims in October 2014.  (See Virtual VA electronic folder); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also finds that the action requested in the Board's August 2014 remand has been substantially fulfilled.  The RO obtained all VA Medical Center (VAMC) treatment records from Tampa, Florida through April 2015.  The agency of original jurisdiction (AOJ) obtained an October 2014 VA addendum medical opinion that is responsive to the Board's instructions.  In November 2014, the AOJ issued a supplemental statement of the case readjudicating the claims.  Based upon the actions taken above, the Board considers the current record to be in substantial compliance with the prior remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

II.  Service connection for a prostate disorder

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In general, service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

Although a claimant is competent in certain situations to identify a simple condition, a lay person is generally not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Service treatment records (STRs) from September 1969 reflect that the Veteran reported symptoms of frequent urinary urgency and low urination.  Clinical examination revealed a tender and swollen prostate.  The impression was listed as prostatitis.  

November 1969 STRs include reports about frequent urination and scrotum pain.  Clinical examination again showed a tender prostate.  The handwritten impression is illegible, but the notes otherwise indicate that the Veteran was advised to use hot packs and rest for the next 3 days.  

In his April 1970 Report of Medical History for separation, the Veteran denied having frequent or painful urination, kidney stone or blood in urine and sugar or albumin in urine.  Contemporaneous clinical evaluation showed that the Veteran genitourinary system was clinically evaluated and deemed to be normal.  Urinalysis was negative for abnormalities.  

May 1997 VA primary care records reflect that the Veteran had a two week history for dysuria without fever.  The clinician noted a history for benign prostatic hypertrophy (BPH) and prostatitis.  Clinical evaluation showed a non-tender abdomen.  Prostate was listed as "1+", symmetric, smooth and non-tender.  No masses were found.  Urinalysis was abnormal.  The clinician diagnosed urinary tract infection (UTI) and provided medication.  

December 2001 VA primary care records note a history for BPH.  

April 2002 VA primary care records reference an enlarged prostate as part of the Veteran's medical history.  

April 2005 VA urology clinic records reflect that the Veteran was treated for renal stones and bladder diverticulum.   

June 2006 private medical records show that prostatic specific antigen (PSA) was found to be well within normal limits.  

In June 2009, the Veteran was afforded a VA genitourinary examination with review of the claims folder.  The examiner noted a prostate condition, described as difficulty voiding beginning in 1968.  He described it as including urinary urgency, hesitancy, hematuria, retention, frequent void and nocturia.  The examiner noted the Veteran's history for urinary tract stones.  He also noted the 1968 history for prostatitis, describing it was treated with good result.  Clinical examination showed the following systems were normal: bladder, anus and rectal walls, urethra, and perineal sensation.  The examiner noted decreased sensation for the lower extremities.  Prostate examination was normal.  More specifically, the examiner commented that it was normal in size, shape and consistency.  No nodules or masses were found.  The examiner diagnosed normal prostate.  

VA reexamined the Veteran for his prostate disorder in November 2012.  The examiner declined to diagnosis a prostate condition.  However, the examiner indicated a voiding dysfunction was present.  Clinical examination revealed a normal prostate.  The examiner opined that the current urinary disorder was less likely related to in-service prostatitis.  He cited STRs suggesting prostatitis fully resolved in service.  He indicated that incontinence had started approximately 15 years ago due to bladder outlet obstruction.  He also referred to normal clinical findings for the prostate.  He indicated the urinary frequency was due to fluid intake and water pills.  

In October 2014, VA obtained an addendum medical opinion.  The examiner noted the current prostate disorder of benign localized hyperplasia of the prostate with urinary obstruction.  He indicated it was not prostatitis and expressed a negative medical opinion.  He explained that BPH is not caused or aggravated by any service-connected disability, to include diabetes.  He explained that STRs indicate acute prostatitis that fully resolved.  The urinary symptoms over the past 15 years were due to bladder outlet obstruction with diverticulum of the bladder.  The current prostate examination did not show any sign of prostatitis or enlargement.  The examiner indicated the urinary frequency was due to fluid intake pills.  

The Veteran contends that his current prostate disorder is related to the prostatitis shown in service.  The evidence establishes that the Veteran currently has a prostate disorder and that he had prostatitis in service.  The service connection element in dispute is a nexus to service.  

Briefly, the Board notes that the Veteran had demonstrated herbicide exposure.  However, his claimed prostate disorder is not considered a disease presumptively related to herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Moreover, there is no evidence or argument that any current prostate disorder is otherwise related to herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994).  Consequently, this possible theory of entitlement does not merit further discussion.

The evidence in support of the claim consists of the Veteran's reports.  The evidence does not indicate, nor do his reports suggest, that he had a continuity of symptomatology for in-service prostatitis.  At his April 1970 separation examination, he denied having urinary problems and his clinical evaluation was negative for any genitourinary disorder.  The 1997 VA treatment records reflect that the Veteran's urinary disorder, assessed as an infection, was of a contemporaneous onset, rather than part of a longstanding problem.  In this case, the Board finds that the evidence preponderates against finding a continuity of symptomatology beginning in service.  Caluza, 7 Vet. App. at 510-511.  

The issue of whether a post-service prostate disorder is related to in-service prostatitis is complex.  The Veteran is competent to report on a wide-variety of matters, including symptoms and recollections of events.  Jandreau, 492 F.3d at 1377.  However, he does not possess medical expertise and his reports addressing complex medical issues are beyond his competency.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent the Veteran generally alleges that post-service BPH or similar prostate symptoms are related to a remote history of prostatitis in service, this is a facially complex medical question.  38 C.F.R. § 3.159(a)(1); Waters, 601 F. 3d at 1278; Id.  His generalized reports of a nexus are therefore not competent.  Id.

Moreover, the medical evidence weighs against a nexus to in-service prostatitis.  The October 2014 VA examiner expressed a negative medical opinion.  He cited STRs indicating that the in-service prostatitis was of an acute nature and post service urinary conditions and current medication that were causing the current urinary symptoms.  The Board finds the October 2014 VA addendum medical opinion highly persuasive.  It was authored by a physician based upon a complete review of the claims folder, including prior VA genitourinary clinical findings.  The rationale for the medical opinion is plausible and consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  Accordingly, the Board considers the October 2014 VA medical opinion to be highly probative evidence weighing against a nexus to service.  

For the foregoing reasons, the preponderance of the evidence is against the prostate disorder claim and the benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  The claim must be denied.

III. Initial compensable rating for erectile dysfunction (ED)

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1(2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial rating assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's erectile dysfunction is currently evaluated as noncompensable under Diagnostic Code (DC) 7522, deformity of the penis.  38 C.F.R. § 4.115b.  Under DC 7522, the only schedular evaluation available is a 20 percent rating for a deformity of the penis with loss of erectile power.  Id.  

As "deformity" is not defined in the rating criteria, the term is given its ordinary meaning.  In medical terminology, a "deformity" is a distortion of any part or general disfigurement of the body.  Dorland's Illustrated Medical Dictionary 478 (32nd ed. 2012).  A synonym for "deformity" is "misshapen."  Webster's New College Dictionary 718 (3d ed. 2008).

In this case, a noncompensable rating was assigned even though the schedule did not provide criteria for one because the requirements for the only compensable evaluation were not met.  38 C.F.R. § 4.31.  DC 7522 also instructs the rater to review the claim for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  Here, the Veteran was granted special monthly compensation for loss of use of a creative organ, effective April 28, 2009, which is the same effective date as his noncompensable evaluation for erectile dysfunction as a diabetes mellitus, Type II manifestation.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  Therefore, he is being compensated for his inability to have an erection.

The issue is whether the evidence confirms a penile deformity to meet the compensable rating criteria.  38 C.F.R. § 4.115b, DC 7522.  The evidence weighs against such a finding.  The July 2009 VA genitourinary examination confirms that the Veteran has erectile dysfunction as associated with diabetes mellitus, Type II.  The VA clinical evaluation from October 2012 reflects that the penis was clinically examined and an abnormality of size was noted.  An opinion for clarification of the issue was obtained in October 2014.  The examiner stated that the penis abnormality noted in the October 2012 VA clinical examination should not be interpreted as deformity within the meaning of the pertinent diagnostic criteria.  The examiner explained that the abnormality noted in October 2012 is not a clinical deformity.  The October 2014 VA examiner is qualified a physician and able to make a determination as to whether a clinical finding is most accurately characterized as a deformity.  The Board finds the October 2014 VA examiner's opinion to be highly persuasive evidence weighing against the claim.  Caluza, 7 Vet. App. at 510-511.  The Veteran's reports and additional medical evidence do not otherwise undermine or conflict with the October 2014 VA examiner's determination.  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that assignment of an initial compensable rating for erectile dysfunction is not warranted.  A review of the medical records in the file does not reflect that the Veteran's symptoms have approximated penile deformity.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected ED is fully contemplated by the rating criteria.  The symptoms are productive of erectile difficulties.  The degree of disability exhibited for ED is contemplated by the rating schedule, notably the assignment of special monthly compensation for loss of use of a creative organ.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration for the Veteran's higher initial rating claim for ED.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial compensable rating for erectile dysfunction.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IV.  Entitlement to TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for the following disabilities: coronary artery disease, 100 percent disabling; depression, noncompensable prior to November 7, 2012 and 70 percent disabling thereafter; diabetes mellitus, Type II with erectile dysfunction, 20 percent disabling beginning April 28, 2009; urinary incontinence, 30 percent disabling from April 28, 2009 and 20 percent disabling from October 15, 2012; bilateral hearing loss, 10 percent disabling; tinnitus, 10 percent disabling; peripheral neuropathy, each extremity rated as 10 percent disabling from April 28, 2009.  The Veteran has been in receipt of a SMC under 38 U.S.C.A. § 1114(s) throughout the pendency of his claim for a TDIU, which was filed in October 2009.

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court indicated that a schedular 100 percent rating for a single disability or for a combination of disabilities did not necessarily render moot a claim for a TDIU, because the grant of a TDIU could result in eligibility for SMC under 38 U.S.C.A. § 1114(s).  Here, however, the Veteran has been in receipt of SMC under 38 U.S.C.A. § 1114(s) throughout the pendency of the claim.  As the grant of TDIU would therefore not result in additional benefit to the Veteran, no case or controversy regarding this issue remains and there is no remaining allegation of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105(d)(5).  The claim for a TDIU is therefore moot and must be dismissed.

ORDER

Service connection for a prostate disorder is denied.

A compensable initial rating for erectile dysfunction is denied.  

The claim for entitlement to TDIU is dismissed as moot. 



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


